Exhibit 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 In connection with the Amendment to annual report of SeaChange International, Inc. (the “Company”) on Form 10-K/A for the year ended January 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William C. Styslinger, III, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Company’s Amendment to Annual Report on Form 10-K/A fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ WILLIAM C. STYSLINGER, III William C. Styslinger, III Chief Executive Officer, Chairman of the Board and Director June 1, 2010 This certification is being furnished to the Securities and Exchange Commission with this Amendment to Annual Report on Form 10-K/A pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purpose of
